Judg*832ment and order reversed upon the law and new trial granted, costs to abide the event. The court charged the jury that if the snow caused plaintiff’s accident, or contributed to it, the city would not be liable. This was error because, even though the light snow overlaying the ice was a concurring cause of plaintiff’s injuries, the city might still be liable, for there was evidence showing that plaintiff’s injuries would not have been sustained but for the culpable defect in the street, namely, the ice upon the sidewalk. The evidence was sufficient, we think, to warrant such a finding. Kelly, P. J., Manning, Young, Lazansky and Hagarty, JJ., concur.